— In an action to recover damages for false imprisonment and battery, plaintiff appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated November 14, 1983, which conditionally precluded her from introducing the medical testimony, records and/or reports of Dr. Karl O. Pilgrim due to her failure to comply with the requirements of a precalendar order requiring their production on or before September 8, 1983.
Order affirmed, with costs.
It cannot be said that Special Term erred in requiring adherence to the rules of this court regarding the exchange of medical information in civil actions (22 NYCRR 672.8). O’Connor, J. P., Weinstein, Lawrence and Fiber, JJ., concur.